The plaintiff in error, hereinafter called defendant, was convicted in the county court of Canadian county on a charge of selling intoxicating liquor, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The record discloses that at the time charged defendant sold one gallon of wine to one B. Minton. Defendant denied that he made the sale or knew Minton, thus presenting a sharp conflict in the evidence. The jury, however, saw the witnesses, and it was for them to determine whom they would believe or disbelieve.
The judgment was rendered in February, 1927, and the appeal lodged in this court in April, 1927. No briefs in support of the appeal have been filed. The evidence sustains the judgment, and no jurisdictional or fundamental error is apparent.
The case is affirmed. *Page 366